

117 S2951 IS: Aiding Afghan Allies Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2951IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mrs. Blackburn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow a tax credit for certain charitable contributions related to the evacuation of certain individuals from Afghanistan.1.Short titleThis Act may be cited as the Aiding Afghan Allies Act.2.Credit for charitable contributions for the evacuation of certain individuals from Afghanistan(a)In generalIn the case of a taxpayer who elects the application of this section, there shall be allowed as a credit against the tax imposed by chapter 1 of the Internal Revenue Code of 1986 for the taxable year, an amount equal to so much of the qualified contributions made by the taxpayer during the taxable year as does not exceed $300.(b)Qualified contributions(1)In generalFor purposes of this section, the term qualified contributions means the charitable contributions (as defined in section 170(c) of the Internal Revenue Code of 1986) made by an individual which are paid—(A)in cash;(B)during the period beginning on August 14, 2021, and ending on September 30, 2022;(C)to an organization described in section 170(b)(1)(A) of such Code; and(D)for the evacuation of eligible individuals from Afghanistan. (2)Contemporaneous written acknowledgmentSuch term shall not include any contribution unless the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in paragraph (1)(D).(3)ExceptionSuch term shall not include a contribution by a donor if the contribution is—(A)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986; or (B)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code).(c)Eligible individualFor purposes of subsection (b)(1)(D), the term eligible individual means an individual who is—(1)a citizen or lawful permanent resident of the United States;(2)an Afghan citizen or national who has submitted a petition for special immigrant status under the Immigration and Nationality Act; or (3)any other Afghan citizen or national who meets such requirements as provided by the Secretary of the Treasury (or the Secretary's delegate), in consultation with the Secretary of State. (d)Credit rules(1)Credit treated as nonrefundable personal creditThe credit under this section shall be treated as a credit allowed under subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986.(2)Carryforwards of unused creditIf the credit allowable under subsection (a) for the taxable year exceeds the limitation imposed by section 26(a) of such Code for such taxable year, reduced by the sum of the credits allowable under such subpart A of such Code, such excess shall be treated as excess charitable contributions for such year for purposes of section 170 of such Code and carried forward according to the rules of section 170(b)(1)(G)(ii) of such Code.(3)Coordination with deduction for charitable contributionsExcept as provided in paragraph (2), any qualified contribution with respect to which a credit is allowed under subsection (a) shall not be treated as a charitable contribution for purposes of the deduction determined under section 170 of the Internal Revenue Code of 1986.